Per Curiam.
The plaintiff was of full age and not lacking in intelligence. The ladder, though rough and homely, was sound, exactly what it appeared to be, and suitable for the purpose for which it Was used. The floor was an ordinary wooden floor. If the foot of the ladder was placed too far from the wall it would slip and the plaintiff knew it.
The ladder was there in use when the plaintiff entered the defendant’s service. That an employer owes the employee no duty to change such an appliance, and that the employee on entering the service impliedly agrees to assume such risk as there is in the use of it, is too plain for argument or the citation of authorities.

Exceptions overruled.